Case 1:20-cv-01989-MEH Document 1 Filed 07/08/20 USDC Colorado Page 1 of 4




                       FIN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.

TISHA LEE,

       Plaintiff,

v.

DENVER PUBLIC SCHOOLS; and
DAVID SUPPES, in his individual and official capacities,

       Defendants.

______________________________________________________________________________

                            NOTICE OF REMOVAL
______________________________________________________________________________

       Defendants Denver Public Schools and David Suppes through their attorneys, SEMPLE,

FARRINGTON, EVERALL & CASE, P.C., by Holly E. Ortiz and Mary B. Gray, submit the following

Notice of Removal pursuant to 28 U.S.C. §§ 1441 and 1446. As grounds therefore, Defendants

state as follows:

                                  STATE COURT ACTION

       1.      Plaintiff commenced an action in the District Court for the City and County of

Denver, Colorado by filing a Complaint and Jury Demand on June 17, 2020, along with a District

Court Civil Case Coversheet, copies of which are attached hereto as Exhibit A.

       2.      A Delay Reduction Order was filed on June 18, 2020, copies of which are attached

hereto as Exhibit B.

       3.      Entries of Appearance were filed on behalf of the Defendants on June 22, 2020 by

Holly E. Ortiz and Mary B. Gray, copies of which are attached hereto as Exhibit C and D.
Case 1:20-cv-01989-MEH Document 1 Filed 07/08/20 USDC Colorado Page 2 of 4




        4.     A Waiver and Acceptance of Service dated June 22, 2020 was filed by Plaintiff,

copies of which are attached hereto as Exhibit E.

        5.     The current docket sheet (register of actions) is attached hereto as Exhibit F.

                                 JURISDICTION AND VENUE

        1.     Jurisdiction in this Court is appropriate pursuant to 28 U.S.C. § 1331.

        2.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b) and

1441(a).

                            FEDERAL QUESTION ALLEGATIONS

        Plaintiff’s Complaint contains claims pursuant to Title VII of the Civil Rights Act of 1964

and 42 U.S.C. §§ 1981 and 1983 alleging race discrimination and retaliation in violation of those

statutes.

                                      TIMELY REMOVAL

        Defendant received a copy of the Plaintiff’s Complaint setting forth the claim for relief

upon which this action is based on June 22, 2020. Having been accomplished within thirty days

of Defendants’ receipt of Plaintiff’s Complaint, removal of this case is timely pursuant to 28 U.S.C.

§ 1446(b).

                            PROCESS, PLEADINGS AND ORDERS

        Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings and orders served upon

Defendants are attached hereto as Exhibits A - F.




                                                 2
Case 1:20-cv-01989-MEH Document 1 Filed 07/08/20 USDC Colorado Page 3 of 4




                                            SERVICE

       Pursuant to 28 U.S.C. § 1446(d), this Notice of Removal is being contemporaneously

served upon Plaintiff’s counsel and filed with the clerk of the District Court of the City and

County of Denver, Colorado.

       WHEREFORE, Defendant requests that the above-captioned action be removed from the

District Court of Denver County, Colorado to the United States District Court for the District of

Colorado.

       RESPECTFULLY SUBMITTED this 8th day of July, 2020.




                                          By: s/ Mary B. Gray
                                             Holly E. Ortiz
                                             Mary B. Gray
                                             Semple, Farrington, Everall & Case, P.C.
                                             1120 Lincoln Street, Suite 1308
                                             Denver, CO 80203
                                             Telephone: (303) 595-0941
                                             FAX: (303) 861-9608
                                             hortiz@semplelaw.com
                                             mgray@semplelaw.com


                                              ATTORNEYS FOR DEFENDANTS




                                                 3
Case 1:20-cv-01989-MEH Document 1 Filed 07/08/20 USDC Colorado Page 4 of 4




                                CERTIFICATE OF SERVICE


       I hereby certify that on the 8th day of July, 2020, a correct copy of the foregoing was filed
and served via CM/ECF on the following:
Darold W. Killmer
Reid Allison
KILLER LANE & NEWMAN, LLP
1543 Champa Street, Ste. 400
Denver, CO 80202
dkillmer@kln-law.com
rallison@kln-law.com

Attorneys for Plaintiff


                                              By: s/ Elaine Montoya




                                                 4
